Title: [Report on a Return of Imports and Tonnage Duties], 28 March 1792
From: Hamilton, Alexander
To: 



Treasury DepartmentMarch 28th. 1792.[Communicated on March 28, 1792]
[To the Speaker of the House of Representatives]
Sir,

In pursuance of the order of the House of Representatives of the 10th. day of November last, I have the honor to transmit returns of duties arising on Imports and Tonnage within the United States, for the year ending the 30th. day of September last: also a return of Exports within the same year, excepting two quarters of the district of Charleston in South Carolina, and a few quarters of some of the small ports. These documents would have been transmitted earlier, but the delay of the returns from Charleston, arising from the death of the late Collector of that district, has rendered it impossible.
I have the honor to be,   With the greatest respect,   Sir   Your most obedient, and   Most humble servant,
Alexander Hamilton.
The HonorableThe Speaker of the House of Representatives.

